Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,438,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims are mirror claims of the parent case except for minor changes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morse et al (US PG PUB 20140252091) in view of Chouhan (US PGPUB 20150186836) and further in view of Mangalvedkar (US PG PUB 20150026007).

In regards to claim 1, Morse teaches a non-transitory machine-readable medium that stores instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving a current location of a user from positioning system in a mobile device (Morse para 0036, mobile device interface is used to identify the user’s location using GPS):
Morse teaches monitoring inventory from a user’s home (Morse, para 0002), but does not specifically mention determining a consumption rate of the first item based on an order schedule for a first item. However, Chouhan teaches determining a change in the consumption rate of the first item (Chouhan, para 0045, “the period of time for which the available stock may be available is determined based on the rate of consumption and the available stock of each item in the home inventory data”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Morse determining a change in the consumption rate of the first item as is taught by 
The combination of Morse and Chouhan determining a consumption rate but does not specifically mention that the consumption rate is based on the current location of the user. Mangalvedkar teaches the consumption rate is based on the current location of the user (Mangalvedkar, para 0018, trigger for the need is placed on hold while the user is on vacation and away from their home). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Morse and Chouhan the consumption rate is based on the current location of the user as is taught by Mangalvedkar, since this allow for the a recognition that there is a decrease in consumption and thus stop any unnecessary reordering until the user gets back home.
determining an adjustment to the order schedule based on the change in the consumption rate (Mangalvedkar, para 0018, trigger for the need is placed on hold while the user is on vacation and away from their home), and 
facilitating the adjustment to the order schedule for the first item (Mangalvedkar, para 0018, trigger for the need is placed on hold while the user is on vacation and away from their home), facilitating the adjustment includes:
causing display of a user interface on a computing device that includes recommendation of a purchase of the first item based on the adjustment to the order schedule (Mangalvedkar, para 0018, when the user arrives back home the need is reopened and advertising is sent regarding a time  frame to order items), 
wherein the recommendation of the purchase of the first item is a selectable item

receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface (Mangalvedkar, para 0075, user selects item for ecommerce purchase and delivery), and
based on receiving the selection signal, signaling to an external server to cause a purchase of the first item based on the adjustment to the order schedule (Mangalvedkar, para 0073, “when such a need is identified, the appliance consolidates all the needs into a needs list and transmits the needs list to a server, which can then consolidate all the lists from all appliances, and transmit the consolidated list to a portable electronic device, such as a mobile phone of the user. In an alternate embodiment, the appliances can transmit the needs list to the portable electronic device and the portable electronic device can consolidate the needs list into a single shopping or needs list, or consolidate the needs list category wise”).

In regards to claim 2, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: receiving an inventory indicator from a user, the inventory indicator corresponding to the inventory level of the first item (Mangalvedkar, para 0073, “when such a need is identified, the appliance consolidates all the needs into a needs list and transmits the needs list to a server, which can then consolidate all the lists from all appliances, and transmit the consolidated list to a portable electronic device, such as a mobile phone of the user. In an alternate embodiment, the appliances can transmit 

In regards to claim 3, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: accessing user data corresponding to a user profile for a user; determining at least one order parameter for a purchase of the first item based on analysis of the user data and the inventory level, the at least one order parameter being predictive of the user’s future usage of the first item; and signaling to the external server to cause the purchase of the first item using the at least one order parameter (Chouhan, para 0018, “available stock is determined periodically for each item in the home inventory. The available stock is the quantity of an item that is available for use. Further, the period of time for which the available stock may last is determined based on the rate of consumption and the available stock of each item in the home inventory. In an implementation, the available stock is determined by using a core analytics engine leverages Internet of Things (IOT) to determine a weight associated with each item in the home inventory. The IoT combines different information sensing devices, such as radio frequency identifications (RFID), sensors, and computing devices with internet to determine the weight of each item periodically, where the weight is indicative of the available stock”).

In regards to claim 4, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
storing an inventory level threshold of the first item;
determining the change in the consumption rate of the first item based on the inventory level threshold of the first item:
determining a low inventory condition when the inventory level is below the inventory level threshold; and
signaling to the external server to cause the purchase of the first item using the at least one order parameter based on the low inventory condition (Chouhan, para 0019, “the core analytics engine may allow the user to place an order by generating a list of items that need to be replenished based on available stock. In addition to generating the list of items, the core analytics engine may also determine the optimal stock that need to be ordered while generating the list of items for replenishment. The determination is based on learning one or more of a frequency of purchase of an item, consumption pattern of the item, and the expiry date of the item. Therefore, the core analytics engine may determine if the user has to place an order for 1 liter of milk or 500 ml of milk based on the learning of the historical consumption and purchase patterns. Once the list is generated, the user may place an order requesting for delivery of goods or items from the service provider using the inventory management system. This may save a substantial amount of time for the user, as the user may no longer have to keep a manual track of stock of each item in the home inventory. Also since the system is 

In regards to claim 5, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising: comparing the inventory indicator to the order schedule and identifying a mismatch; and
based on the mismatch, adjusting the order schedule based on the comparison (Mangalvedkar, para 0068, order schedule is monitored and programmatically adjusted based on usage/need).

In regards to claim 6, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
generating a notification indicating the low inventory condition (Chouhan, para 0012, “ if the stock of an item is low, the described systems may notify the user ahead of time to enable the user to place an order and replenish the item before the item runs out of stock, thereby easing the process of home inventory management., the notification including an option to cancel an automatic purchase of the first item using the at least one order parameter; and causing presentation of the notification to the user”);
receiving a user selection of the option to cancel the automatic purchase, and canceling the automatic purchase in response to receiving the user selection of the 

In regards to claim 7, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:
causing presentation of a recommendation to purchase the first item using the at least one order parameter to the user,
receiving, from the user, a request to purchase the first item in response to the recommendation; and
purchasing the first item using the at least one order parameter (Magalvedkar, para 0018, user is notified and the item is flagged when the user is on vacation, user may order the item if they wish). 

In regards to claim 8, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: receiving, from the user, user criteria specifying rules for determining the at least one order parameter, the determining at least one order parameter including using the user criteria (Magalvedkar, para 0068, “the digital shopping cart can also be implemented as an intelligent shopping cart to learn user requirements, based on, for example, past history, seasonal fluctuations, etc.”).

In regards to claim 9, the combination of Morse, Chouhan and Mangalvedkar teach wherein the user data includes a purchase history of the user, a browse history of the user, sensor data of the user, or user profile of the user (Magalvedkar, para 0068, “the digital shopping cart can also be implemented as an intelligent shopping cart to learn user requirements, based on, for example, past history, seasonal fluctuations, etc.”).

In regards to claim 10, the combination of Morse, Chouhan and Mangalvedkar  teach wherein the instructions cause the processor to perform operations further comprising: identifying a recurrently purchased item from the user data, the first item being the identified recurrently purchased item (Magalvedkar, para 0018, “The home appliances may be configured to automatically/programmatically determine current inventory. For example, particular slots in a refrigerator may be utilized for milk, cheese, eggs, sandwich spread, and other inventory items. These slots may be configured in such a way to determine the current amount of inventory on hand. When the inventory decreases to a configured reorder level/threshold, a user need arises and the inventory item may be triggered by the home appliance for reordering. Alternatively, if the user is going out on vacation, then the appliance may trigger an alert to the user and may not create a user needs list until the user is back from vacation. The words, customer and user, in this application, are used interchangeably and have the same meaning. Additionally, variances may be configured for the reorder levels/thresholds to flag creating a list for reordering where an inventory item is within a configured percentage or amount of a configured reorder level/threshold and advertising content 

In regards to claim 11, the combination of Morse, Chouhan and Mangalvedkar teach wherein the at least one order parameter includes a quantity, a delivery time, a delivery method, a delivery destination, a merchant, or a product (Morse, para 0034, “When an item is placed into the refrigerator 100, or fridge 100, the scanner 20 reads the code or microchip on an item (e.g. as would be read from a grocery scanner or radiofrequency identification (RFID reader). The computer processes and stores the item information, including product name, manufacturer, ingredient list, nutritional facts, recipe information, location of production, sources of produce used, volume or weight, fluid level in container, price paid and any other recorded data. When the item is removed from the refrigerator, the scanner reads and records the same information to allocate an item absent from inventory and placed on a grocery list. Where the database is linked to a network or internet connection, the grocery list can be correlated with estimated costs of products in a geographic location or pertaining to a particular store. Then, the consumer can identify their preferred shopping centers based on availability, product selection, and pricing”).

In regards to claim 12, the combination of Morse, Chouhan and Mangalvedkar teach wherein the instructions cause the processor to perform operations further comprising:


In regards to claim 13, the combination of Morse, Chouhan and Mangalvedkar teach a method comprising:
receiving a current location of a user from positioning system in a mobile device;
determining a consumption rate of the first item based on an order schedule for a first item,
determining a change in the consumption rate of the first item based on the current location of the user;
determining an adjustment to the order schedule based on the change in the consumption rate; and
facilitating the adjustment to the order schedule for the first item, facilitating the adjustment includes:
causing display of a user interface on a computing device that includes recommendation of a purchase of the first item based on the adjustment to the order schedule,

receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface, and
based on receiving the selection signal, signaling to an external server to cause a
purchase of the first item based on the adjustment to the order schedule (see response to claim 1).

In regards to claim 14, the combination of Morse, Chouhan and Mangalvedkar teach receiving the inventory indicator from a user device, the inventory indicator corresponding to the inventory level of the first item (see response to claim 2).

In regards to claim 15, the combination of Morse, Chouhan and Mangalvedkar teach accessing user data corresponding to a user profile for a user; determining at least one order parameter for a purchase of the first item based on analysis of the user data and the inventory level, the at least one order parameter being predictive of the user’s future usage of the first item; and 
signaling to the external server to cause the purchase of the first item using the at least one order parameter (see response to claim 3).

In regards to claim 16, the combination of Morse, Chouhan and Mangalvedkar  teach storing an inventory level threshold of the first item; determining the change in the consumption rate of the first item based on the inventory level threshold of the first item; 

In regards to claim 17, the combination of Morse, Chouhan and Mangalvedkar teach comparing the inventory indicator to the order schedule and identifying a mismatch; and based on the mismatch, adjusting the order schedule based on the comparison (see response to claim 5).

In regards to claim 18, the combination of Morse, Chouhan and Mangalvedkar  teach generating a notification indicating the low inventory condition, the notification including an option to cancel an automatic purchase of the first item using the at least one order parameter; and causing presentation of the notification to the user; receiving a user selection of the option to cancel the automatic purchase; and canceling the automatic purchase in response to receiving the user selection of the option to cancel the automatic purchase (see response to claim 6).

In regards to claim 19, the combination of Morse, Chouhan and Mangalvedkar teach causing presentation of a recommendation to purchase the first item using the at least one order parameter to the user; receiving, from the user, a request to purchase the first item in response to the recommendation, and purchasing the first item using the at least one order parameter (see response to claim 7).

In regards to claim 20, the combination of Morse, Chouhan and Mangalvedkar  teach system comprising: a processor; and a memory including instructions, which when executed by the processor, cause the processor to perform operations comprising: receiving a current location of a user from positioning system in a mobile device; determining a consumption rate of the first item based on an order schedule for a first item; determining a change in the consumption rate of the first item based on the current location of the user; determining an adjustment to the order schedule based on the change in the consumption rate; and facilitating the adjustment to the order schedule for the first item, facilitating the adjustment includes: causing display of a user interface on a computing device that includes recommendation of a purchase of the first Item based on the adjustment to the order schedule, wherein the recommendation of the purchase of the first item is a selectable item on the user interface, receiving a selection signal from the computing device that is associated with an activation of the selectable item on the user interface, and based on receiving the selection signal, signaling to an external server to cause a purchase of the first item based on the adjustment to the order schedule (see response to claim 1).

                                         Discussion of Additional Cited Art
 (i) Bajarin, Tim teaches “eight trends I suggested would come out of the show. I omitted a key trend known as the Internet of Everything (IOE), as it was implied throughout out most of the trends I listed. But now that I have digested the events of the show, I should have called it out as a trend in its own right because it ultimately became the true theme of this year’s CES”.
                                                       
                                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625